1    Rene L. Valladares
     Federal Public Defender
2    Nevada State Bar No. 11479
3    *Kimberly Sandberg
     Assistant Federal Public Defender
4    New York State Bar No. 5152863
     411 E. Bonneville Ave., Ste. 250
5    Las Vegas, Nevada 89101
6    (702) 388-6577
     Kimberly_Sandberg@fd.org
7

8    *Attorney for Petitioner Juan Rivera

9

10
                            U NITED S TATES D ISTRICT C OURT
11                                D ISTRICT OF N EVADA
12   Juan Rivera,

13                  Petitioner,              Case No. 2:19-cv-00288-APG-BNW

14         v.                                Unopposed motion for extension of
                                             time to file amended petition for
15   Brian Williams, et al.,                 writ of habeas corpus

16                  Respondents.             (First request)

17
                                                       ORDER
18

19

20

21

22

23

24

25

26

27
  1            Petitioner Juan Rivera moves this Court for the entry of an order extending
  2   the time within which he must file an amended petition for writ of habeas corpus by
  3   91 days from October 7, 2019 to and including January 6, 2020. The state, by Deputy
  4   Attorney General Jaimie Stilz, does not object to this request, though her non-
  5   objection does not constitute a waiver of any procedural defenses respondents may
  6   wish to raise in response to the amended petition including, but not limited to,
  7   timeliness, procedural default, and questions of exhaustion.
  8            This is Rivera’s first request for an extension of time. This motion is not filed
  9   for the purposes of delay but in the interests of justice, as well as in the interests of
 10   Rivera.
 11            The Federal Public Defender was appointed to represent Rivera on May 30,
 12   2019.1       Undersigned counsel filed her notice of appearance on June 28, 2019.2
 13   Because of counsel’s schedule,3 she was not able to meet with Rivera until September
 14   9, 2019. At this meeting, counsel learned that River’s family has many documents,
 15   including discovery, necessary for filing the amended petition. Counsel is in the
 16

 17

 18            1   ECF No. 8.
 19            ECF No. 10.
               2
               In late June, counsel travelled to Wells, NV for an initial client meeting. In
               3
 20   June, counsel also made four appearances in state court on petitions raising a claim
      under McCoy v. Louisiana. Also in June, counsel filed an amended petition in Ford
 21   v. Howell, Case No. 2:17-cv-00112-RFB-VCF and a petition in Ludwig v. Baca, Case
      No. 3:18-cv-00361-MMD-CBC. In July, counsel was out of the office for
 22   approximately two weeks. Counsel also filed an opposition to motion to dismiss in
      Xia v. Baca, Case No. 3:16-cv-00651-HDM-CBC in July. In August, counsel
 23   attended a conference in Denver. In addition, counsel was preparing for an
      evidentiary hearing in the Eighth Judicial District Court that was scheduled for
 24   August 1, 2019, and which did not get continued until July 31, 2019. Counsel also
      filed a reply in McClain v. LeGrand, Case No. 3:14-cv-00269-MMD-CBC, a COA in
 25   Tompkins v. Baca, No. 19-16438, a Reply Brief in Vontobel v. Benedetti, No. 18-
      15892, a petition in Contreras Armas v. Baker, Case No. 3:18-cv-00387-HDM-WGC,
 26   and a state petition in Kinder v. LeGrand in August.

 27


                                                    2

527
  1   process of obtaining those documents and records from Rivera’s family. Counsel will
  2   need more time to obtain, review and read all the discovery.
  3           Counsel is in the process of reviewing the record and gathering discovery. In
  4   addition, between now and early December, counsel will have two evidentiary
  5   hearings in state court and an oral argument to the Ninth Circuit Court of Appeals.
  6   Counsel will be out of the office for one week in December. Counsel has factored these
  7   court hearings and time away from the office into her request for a 91 day extension.
  8           For these reasons, counsel respectfully asks this Court to grant Rivera’s
  9   request to extend the time for filing an amended petition by 91 days until January 6,
 10   2020.
 11

 12           Dated October 7, 2019.
 13                                                  Respectfully submitted,
 14
                                                     Rene L. Valladares
 15                                                  Federal Public Defender
 16
                                                     /s/ Kimberly Sandberg
 17                                                  KIMBERLY SANDBERG
                                                     Assistant Federal Public Defender
 18

 19

 20                                                  IT IS SO ORDERED:
 21

 22
                                                     ______________________________
 23
                                                     United States District Judge
 24                                                           10/7/2019
                                                     Dated: ________________________
 25

 26

 27


                                                 3

527
